DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Specification
The disclosure is objected to because of the following informalities: 
At [0131] and [0146], “BWP” is misspelled as “BMP”. 
At [0012], [0026] and [0040], it seems that “preceding” is misspelled as “proceeding”. 
At [0108] and [0145], it is not known what “DUUL” stands for.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
caused to support dynamic adaptation of transmission bandwidth part…”. It is not clear “what” is causing “what” “to support dynamic adaptation…”. At lines 4-5, it is not clear what is meant by “at least one associated temporal bandwidth part”. From the description in the specification, it is understood that the temporal bandwidth part is a bandwidth part associated with “a first bandwidth part”. What is not clear in the claims and in the specification is the meaning of the term “temporal” – what other meaning is intended by the term “temporal” in the term “associated temporal bandwidth part” other than the fact that the bandwidth part is associated with the first bandwidth part? At lines 7-10, the phrase is tangled, and therefore, is unclear what is meant by the whole phrase. The function of “determin(ing)” is recited in three different places in this phrase, and it is not clear what each “determining” function determines. Additionally, and/or in relation to the first question, it is also not clear what is causing the determination at lines 7-8 - “determining… caused to determine…”? (it does not seem to make sense). Also at lines 8-9 – “determine the transmission parameters… based on the at least one associated temporal bandwidth part and the determining…” (this also does not seem to make sense). Each of the determining functions need to be recited more clearly and separately without tying the functions all together in a phrase. 
In claim 21, line 1, “the means for modifying…” lacks antecedent basis. 
In claim 23, line 3, it is not clear what is meant by “a further apparatus” – is it implying the apparatus from which the first bandwidth part configuration is received, or is it implying different apparatus from the apparatus from which the first bandwidth part configuration is received, or something else? At lines 4-5, it is not clear what is meant by “a determination of 
In claim 25, line 1-2, it is not clear what is meant by “the means for are further configured…” – it seems that a word is missing or mistyped. In addition, “during the transmission burst” is unclear because “the transmission burst” is understood as a piece of data being transmitted, and thus, “during the transmission burst” doesn’t make sense. Does it mean ‘during the time duration in which the transmission burst is transmitted’? 
In claim 26, lines 1-5, it is not clear what is meant by “the means for determining during the transmission burst a second, temporal, bandwidth part configuration caused to determine transmission parameters for the succeeding transmission burst are configured for determining during the transmission a second, temporal, bandwidth part configuration caused to determine transmission parameters for the succeeding transmission part” because the phrase is tangled. 
In claims 26-27, “during the transmission burst” is unclear because “the transmission burst” is understood as a piece of data being transmitted, and thus, “during the transmission burst” doesn’t make sense. Does it mean ‘during the time duration in which the transmission burst is transmitted’? 
In claim 28, line 2, it is not clear what “a further apparatus” means, and further, it is not clear what is meant by “a first bandwidth part configuration caused to support dynamic adaptation…” – it is not known “what” causes “what” to support dynamic adaptation. At line 5, caused to determine which of the at least two bandwidth parts is used…” – it is not known “what” causes “what” "to determine..." 
In claims 29-32, some of the same above addressed indefiniteness apply to these claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 18, 22-24, 27-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al., US PG Pub. 2019/0132862 (Jeon).
Jeon discloses activation and deactivation of configured grant, in which a base station may transmit at last one RRC message to preconfigure at least one configured grant on a non-active bandwidth part.  
Regrading claims 17 and 31, Jeon teaches a method and an apparatus comprising means for: receiving a first bandwidth part configuration caused to support dynamic adaptation of transmission bandwidth part in listen before talk communication systems, the first bandwidth part configuration comprising at least two bandwidth parts: a first bandwidth part and at least one associated temporal bandwidth part (A wireless device may receive, from a base station, at least one RRC message comprising one or more parameters for indicating one or more UL BWPs for a cell, an indicator indicating one of the ; determining which of the at least two bandwidth parts is used for a transmission burst (A wireless device may receive, from a base station, at least one RRC message comprising one or more parameters for indicating one or more UL BWPs for a cell, an indicator indicating one of the one or more BWPs as a default BWP for the cell and/or at least one configuration parameter set for a configured grant, wherein the at least one configuration parameter set may be associated at least one of one or more BWPs for the cell. The wireless device may receive, from the base station, a DCI indicating to switch an active UL BWP from a first UL BWP to a second UL BWP for the cell. The wireless device may activate the configured grant based on receiving the DCI if the configured grant may be associated with the second UL BWP. The first configured grant may be a type 1 grant-free transmission/scheduling. [0308]; the teaching suggests that the wireless device is capable of determining which of the two BWPs to use based on the receiving of the DCI); determining for the transmission burst a second, temporal, bandwidth part configuration caused to determine the transmission parameters for the transmission burst based on the at least one associated temporal bandwidth part and the  shows examples for activating, deactivating, and releasing at least one configured grant. In FIG. 15, a wireless device may receive at least one RRC message/signaling comprising configuration parameters of BWP1, BWP2 and BWP3, an indication indicating BWP1 as a default BWP1, and configuration parameters of a first configured grant that may be configured on BWP2. The first configured grant may be Type 1 GF transmission/scheduling. The first configured grant may be SPS or Type 2 GF transmission/scheduling. The initial active BWP may be BWP1 that may be indicated as a default BWP without an indication of an active BWP. The wireless device may receive a first DCI indicating for switching an active BWP from BWP1 to BWP2. The wireless device may activate the first configured grant based on switching the active BWP to BWP2. [0309]).
Regarding claim 18, Jeon teaches that the at least two bandwidth parts at least partially overlap in frequency (The BWPs may be partially overlapping. [0181]).
Regarding claim 22, Jeon teaches that the means is further configured for: receiving at least one other bandwidth part configuration, and determining which of the at least two received bandwidth part configurations is active, wherein the means for determining which of the at least two received bandwidth part configurations is active is based on one of: a radio  In Fig. 15, a wireless device may receive at least one RRC message/signaling comprising configuration parameters of BWP1, BWP2 and BWP3, an indication indicating BWP1 as a default BWP1, and configuration parameters of a first configured grant that may be configured on BWP2. The first configured grant may be Type 1 GF transmission/scheduling. The first configured grant may be SPS or Type 2 GF transmission/scheduling. The initial active BWP may be BWP1 that may be indicated as a default BWP without an indication of an active BWP. The wireless device may receive a first DCI indicating for switching an active BWP from BWP1 to BWP2. The wireless device may activate the first configured grant based on switching the active BWP to BWP2. The wireless device may receive a second DCI indicating switching the active BWP from BWP2 to BWP3. The wireless device may deactivate the first configured grant based on switching the active BWP to BWP3. The wireless device may release the first configured grant. [0309]).
Regarding claim 23, Jeon further teaches that the means for determining which of the at least two bandwidth parts is used for a transmission burst is further based on at least one of: at 
Regarding claim 24, Jeon teaches that the first bandwidth configuration is active when the second bandwidth configuration is employed ([0308] and [0309]).
Regarding claim 27, Jeon teaches that the means is further configured for: receiving a signal during the transmission burst; and transmitting a further signal during the transmission burst ([0308] and [0309]).
Regarding claims 28 and 32, Jeon teaches a method and an apparatus (a base station, [0308]) comprising means for: transmitting to a further apparatus a first bandwidth part configuration caused to support dynamic adaptation of transmission bandwidth part in listen before talk communication systems, the first bandwidth part configuration comprising at least two bandwidth parts: a first bandwidth part and at least one associated temporal bandwidth part, wherein the further apparatus is caused to determine which of the at least two bandwidth parts is used for a transmission burst and determine for the transmission burst a second, temporal, bandwidth part configuration such that the further apparatus is caused to determine the transmission parameters for the transmission burst based on the at least one associated temporal bandwidth part and the determining which of the at least two bandwidth parts is used for the transmission burst (A wireless device may receive, from a base station, at least one RRC message comprising one or more parameters for indicating one or more UL BWPs for a cell, an indicator indicating one of the one or more . Also see [0309]. 
Regarding claim 29, Jeon teaches that the means is further configured for: selecting one of the first bandwidth part configuration and at least one other bandwidth part configuration; determining transmission parameters for a transmission burst between the apparatus and the further apparatus based on the selected bandwidth part configuration; and transmitting to the further apparatus the at least one other bandwidth part configuration, wherein the further apparatus is caused to determine which of the at least two received bandwidth part configurations is active (FIG. 15 shows examples for activating, deactivating, and releasing at least one configured grant. In FIG. 15, a wireless device may receive at least one RRC message/signaling comprising configuration parameters of BWP1, BWP2 and BWP3, an indication indicating BWP1 as a default BWP1, and configuration parameters of a first configured grant that may be configured on .
Regarding claim 30, Jeon teaches that the means is further configured for transmitting at least one further signal caused to enable the further apparatus to determine which of the at least two bandwidth parts is used for a transmission burst (DCI, [0309]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al., US PG Pub. 2019/0132862 (Jeon).
Regarding claim 19, Jeon fails to specifically teach that a bandwidth of each of the at least one associated temporal bandwidth parts is less than the bandwidth of the first bandwidth part. However, the bandwidth sizing is an obvious design choice that can readily be adjusted when implementing the teaching of Jeon. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bandwidth size and set one bandwidth part to have a less bandwidth than that of another bandwidth part according to a desired outcome.  

Allowable Subject Matter
Claims 20, 21, 25 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Ang et al. PG Pub. discloses downlink control information signaling schemes for bandwidth part switching. Ang teaches that different sets of DCI fields may be configured for DCI that includes an indication to trigger bandwidth part switching at a user equipment. 

Jung et al. PG Pub. teaches configuring for bandwidth parts, and teaches a method including receiving a first bandwidth part configuration for a first downlink bandwidth part and a second bandwidth part configuration for a second down link bandwidth part. 
Zhang et al. PG Pub. discloses BWP configuration for subband access in NR-U. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 






/MIN JUNG/Primary Examiner, Art Unit 2472